IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT KNOXVILLE              FILED
                       NOVEMB ER SESSION, 1998          January 6, 1999

                                                   Cecil Crowson, Jr.
                                                    Appellate C ourt Clerk
STATE OF TENNESSEE,           )    C.C.A. NO. 03C01-9712-CC-00539
                              )
      Appellee,               )
                              )
                              )    ANDERSON COUNTY
VS.                           )
                              )    HON. JAMES B. SCOTT, JR.
TIMOTHY HUNLEY,               )    JUDGE
                              )
      Appe llant.             )    (Sentencing)


                ON APPEAL FROM THE JUDGMENT OF THE
                CRIMINAL COURT OF ANDERSON COUNTY


FOR THE APPELLANT:                 FOR THE APPELLEE:

NANCY MEYER                        JOHN KNOX WALKUP
Assistant Public Defender          Attorney General and Reporter
101 South Main Street, Suite 450
Clinton, TN 37716                  TODD R. KELLEY
                                   Assistant Attorney General
                                   425 Fifth Avenu e North
                                   Nashville, TN 37243

                                   JAMES N. RAMSEY
                                   District Attorney General

                                   JAN HICKS
                                   Assistant District Attorney General
                                   100 North Main Street, Suite 127
                                   Clinton, TN 37716



OPINION FILED ________________________

AFFIRMED IN ACCOR DANCE W ITH RULE 20

DAVID H. WELLES, JUDGE
                                   ORDER

       The Defen dant, Tim othy Hu nley, app eals as o f right pursu ant to

Tennessee Rule of A ppellate P rocedu re 3(b). Defendant appeals the sentence

imposed for his conviction upon g uilty plea to theft of property valued more than

$1,000, a Class D felony. By the terms of his plea, Defendant agreed to a

sentence of two years as a Range I standard offender, with the manner of service

of the sentence to be determined by the trial judge. Defendant contends that the

trial court e rred by denyin g him probation or other alternative sentence, requiring

him instea d to se rve his sentence in confinement. We find no abuse of the trial

court’s discretion and affirm Defendant’s sentence.



       Defendant pleaded guilty to theft of a genera tor valu ed at a pprox imate ly

$1400.    The victim’s wife testified at Defendant’s probation hearing that he

“threatened to burn [their] home down” after he was charge d with the th eft, and

that the victim and his wife had called the sheriff’s department “numerous times”

because Defendant had waited in his car near their house or circled the house.

Defendant denied these allegations; however, the trial court found that Defendant

lacked credibility. The record suports this finding.



       Defe ndan t’s presen tence re port reflects conviction s for theft of p roperty

valued less than $500, public intox ication, res isting arres t, another theft less than

$500, and a nothe r public intoxication in 1996 alone. In addition, the presentence

report reveals that Defe ndant was convicted in 199 2 for DUI, driving on

suspended license , and p ublic intoxication . In 1986 Defendant was convicted of



                                          -2-
reckless driving and armed robbery, am ong oth er offens es for wh ich com plete

information was u navaila ble. In 1 990, p resum ably wh ile serving his sentence for

robbery, Defendant was convicted of felony escape. Finally, the report indicates,

“At this time [Defendant] has two DUI charges pending in Knox and Union

Coun ties as well as a charg e of poss ession o f alcohol o n TVA property .”

According to the presentence report and testimony at his probation hearing,

Defen dant wa s release d from th e state penitentiary only five weeks prior to the

theft at issue here.



      Defendant has e xhibited an un willingn ess to com ply with th e laws of this

state for nearly half his life.   We find no error in the trial court’s denial of

alternative sente ncing in this case. Based on a thorough reading of the record,

the briefs of the parties, and the applicable law, the judgment of the trial court is

affirmed in accordance with Rule 20 of the Court of Criminal Appeals of

Tennessee.




                                  ____________________________________
                                  DAVID H. WELLES, JUDGE



CONCUR:



___________________________________
JAMES CURWOOD WITT, JR., JUDGE


___________________________________
L.T. LAFFERTY, SENIOR JUDGE




                                         -3-